United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-4270
                                ___________

James Earl Nelson,                    *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Larry Norris, Director, Arkansas      *
Department of Correction; John        *
Byus, Administrator for Medical/      *
Dental Services; Marvin Evans,        * Appeal from the United States
Warden, East Arkansas Regional        * District Court for the Eastern
Unit, Arkansas Department of          * District of Arkansas
Correction; Jimmy Banks, Assistant    *
Warden, East Arkansas Regional Unit, *       [UNPUBLISHED]
Arkansas Department of Correction;    *
John Lowe, Program Director, East     *
Arkansas Regional Unit, Arkansas      *
Department of Correction,             *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: December 28, 2000

                            Filed: January 10, 2001
                                ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________
PER CURIAM.

        James Earl Nelson, an Arkansas inmate, appeals from the order of the District
Court1 for the Eastern District of Arkansas granting summary judgment to defendants
in his action brought under 42 U.S.C. § 1983 and the Americans with Disabilities Act
(ADA), 42 U.S.C. §§ 12101-12213. Nelson, a paraplegic confined to a wheelchair,
claimed defendants--all prison officials--violated his rights by (1) confiscating his
shower wheelchair; (2) failing to develop and implement an exercise program with
proper equipment for his needs; and (3) maintaining a facility that was not compliant
with ADA regulations because it lacked shower safety devices, and its dining and
gaming tables, chapel, and recreation yard had accessibility problems. Nelson also
appeals the district court’s denial of leave to amend his complaint to add state
institutional defendants, a Fourteenth Amendment equal protection claim, and a claim
under Section 504 of the Rehabilitation Act (RA), 29 U.S.C. § 794(a).

       Upon de novo review, we conclude that Nelson did not provide evidence of
conduct that violated the Eighth or Fourteenth Amendments. See Seltzer-Bey v. Delo,
66 F.3d 961, 963-64 (8th Cir. 1995) (standard of review; for conditions of confinement
to violate Eighth Amendment, inmate must show alleged deprivations denied him
minimal civilized measure of life’s necessities, and defendants were deliberately
indifferent to excessive risk to his health or safety); Klinger v. Dep’t of Corr., 31 F.3d
727, 731 (8th Cir. 1994) (equal protection claim requires plaintiff to demonstrate he
was treated differently than others similarly situated), cert. denied, 513 U.S. 1185
(1995).

       As to his ADA and RA claims, we conclude the district court did not abuse its
discretion in denying Nelson leave to amend his complaint to add the institutional

      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                            2
defendants. See, e.g., Knapp v. Hanson, 183 F.3d 786, 790 (8th Cir. 1999) (standard
of review); see Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999)
(Congress’s attempt to abrogate Eleventh Amendment immunity under Title II of ADA
was not proper exercise of its power under § 5 of Fourteenth Amendment), cert.
dismissed, 120 S. Ct. 1265 (2000); see also Debose v. Nebraska, 207 F.3d 1020, 1021
(8th Cir. 1999) (extending Alsbrook to Title I of ADA). But see Jim C v. United
States, No. 98-1830EA, 2000 WL 1868287, at *1 (8th Cir. Dec. 22, 2000) (en banc)
(holding § 504 is a valid exercise of Congress's spending power and that state had
waived its immunity with respect to § 504 suits by accepting federal funds). We further
conclude that Nelson could not premise a 42 U.S.C. § 1983 claim on alleged ADA and
RA violations, and that he lacks standing to seek injunctive relief under the ADA. See
Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000); Alsbrook v. City of
Maumelle, 184 F.3d at 1010-11; Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir.
1997).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Nelson’s motion
to amend his complaint and appellate brief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          3